DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The indicated allowability of claim 5 is withdrawn in view of the newly discovered reference(s) to Kang et al. (U.S. 2011/0291116). Rejections based on the newly cited reference(s) follow.  Therefore, the finality of the previous office action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (U.S. 2011/0291116).

Regarding claim 1, Kang discloses a display device (Fig. 4; page 3, para [0056]), comprising:
	a first substrate (111, Fig. 4; page 3, para [0057]);
	a poly-silicon layer (132, Fig. 4; page 3, para [0057]) disposed on the first substrate (111, Fig. 4);
	a first metal layer (layer 155, Fig. 4; page 3, para [0059]) disposed on the poly-silicon layer (132, Fig. 4) and comprising a gate electrode (gate electrode 155, Fig. 4; page 3, para [0059]);
	a first insulating layer (140, Fig. 4; page 3, para [0059]) disposed on the first metal layer (first insulating layer 140 disposed on bottom surface of the first metal layer (155, Fig. 4);
	a second insulating layer (160, Fig. 4; page 3, para [0059]) disposed on the first insulating layer (140, Fig. 4);
	a second metal layer (176 and 177, Fig. 4; page 3, para [0059]) covering a part of the second insulating layer (160, Fig. 4);
	a planar layer (180, Fig. 4; page 4, para [0061]) disposed on the second metal layer (176 and 177, Fig. 4);
	a pixel defining layer (190, Fig. 4; page 4, para [0062]) disposed on the planar layer (180, Fig. 4) and comprising a pixel opening (opening portion of 190, Fig. 4), wherein the gate electrode (155, Fig. 4) and the pixel opening (opening portion of 190, Fig. 4) are at least partially overlapped (155 and opening portion of 190 at least partially overlapped, Fig. 4), and a light 
	a first electrode (710, Fig. 4; page 3, para [0051]) electrically connected to the second metal layer (such as 177, Fig. 4);
	a second electrode (730, Fig. 4; page 3, para [0051]); and
	an organic light emitting layer (720, Fig. 4; page 3, para [0051]) disposed between the first electrode (710, Fig. 4) and the second electrode (730, Fig. 4), wherein the pixel defining layer (190, Fig. 4) is disposed between the first electrode (710, Fig. 4) and the organic light emitting layer (720, Fig. 4).

Regarding claim 2, Kang discloses a display device with all the limitations above and further discloses wherein a thickness of the second insulating layer (such as vertical thickness of protruding portion of 160 overlapping 137, Fig. 4) under the second metal layer (177, Fig. 4) is larger than that uncovered with the second metal layer (vertical thickness of protruding portion of 160 overlapping 137 is larger than the vertical thickness of flat portion of 160 not covered by 177, Fig. 4). 

Regarding claim 6, Kang discloses a display device with all the limitations above and further discloses wherein the first insulating layer (140, Fig. 4) comprises a first side wall (vertical side wall of 140 contacting 137, Fig. 4), the second insulating layer (160, Fig. 4) comprises a second side wall (vertical side wall of 160 above 137 and contacting 177, Fig 4), and at least a part of the second side wall (vertical sidewall of 160 above 137 and contacting 177, Fig 4) is protruded beyond a part of the first side wall (vertical sidewall of 160 above 137 and contacting 177 is protruded beyond a part of the vertical side wall of 140 contacting 137, Fig. 4).

Regarding claim 7, Kang discloses a display device with all the limitations above and further discloses wherein the display device (Fig. 4) is an organic light emitting diode display device (Fig. 4; page 3, para [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kang et al. (U.S. 2011/0291116) as applied to claim 1 above.

Regarding claim 3, Kang discloses a display device with all the limitations above but does not expressly disclose wherein a thickness of the second insulating layer (160, Fig. 4) uncovered with the second metal layer (such as a thickness of portion of the second insulating layer 160 not covered by the second metal layer 177, Fig. 4) is 10~95% of that under the second metal layer (such as a thickness of a portion of the second insulating layer 160 overlapping 137 and covered by the second metal layer 177, Fig. 4).  However, Kang clearly discloses that the thickness of the second insulating layer (160, Fig. 4) under the second metal layer (such as a thickness of portion of the second insulating layer 160 overlapping 137 and covered by the second metal layer 177, Fig. 4) is larger than that uncovered with the second metal layer (such as a thickness of a portion of the second insulating layer 160 not covered by the second metal 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/PAUL C LEE/Primary Examiner, Art Unit 2871